DETAILED ACTION
Election/Restrictions
New claims 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  The claims including limitations of the removable cover are only understood to be shown in non-elected Fig. 21, whereas elected Fig. 21A appears to have a unitary, non-removable, cover portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, 15 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (7,159,272) in view of Schneider et al. (EP 1208786A1), Cortes Ruiz et al. (8,997,308) and McKnight et al. (5,233,722).
Regarding claim 9, Holsten discloses a vacuum cleaner comprising: a motor (not shown but indicated in Col. 3, lines 6-7) configured to suction matter into the vacuum cleaner through an input port (also not specified but inherent to the function) of the vacuum cleaner; a suctioned matter container (112; to be interchangeable with the “collection receptacle” as previously claimed) that defines a collection volume for receiving matter collected by the vacuum cleaner, wherein the suctioned matter container comprises an outside wall that extends circumferentially around the collection volume and defines an outside boundary of the collection volume, and wherein the outside wall has an outside wall rim that extends circumferentially around a top edge portion of the outside wall; a lid adapted to cover the collection receptacle (not shown or disclosed but known to anyone of ordinary skill in the art for bucket style wet/dry vacuum cleaners, such that the examiner previously took official notice that it is obvious for the receptacle to include a lid, which is necessary to create a vacuum therein to allow for collection of debris, not traversed by the applicant and therefore now considered to be applicant admitted prior art); and an accessory holder assembly comprising an accessory holder (50) pivotally mounted so as to face an outside wall of the collection receptacle when the accessory holder is in a closed orientation (Fig. 2A) and so as to be pivotable away from the outside wall, toward an open orientation (Fig. 4B) that allows access to accessories held by the accessory holder (open top of holder allows for access to the accessories in either of the “open” of “closed” positions as set forth in the claims and therefore reads on the claimed function) and wherein the outside wall of the suctioned matter container separates the accessory holder from the collection volume when the accessory holder is in the closed orientation.  
Regarding the previously amended limitations of claim 9, Holsten further discloses that the accessory holder is configured to be manually removable from the vacuum cleaner in a tool-less manner (the clip in connection disclosed by Holsten is inherently capable of removal in a tool-less manner).  However, Holsten fails to disclose that the accessory holder forms an enclosure with the outside wall of the collection receptacle when the accessory holder is closed or that the accessory holder is retained to the collection receptacle when opened.  Holsten does disclose that the accessory holder is pivotally mounted so as to face an outside wall of the collection receptacle when the accessory holder is in a closed orientation and so as to be pivotable away from the outside wall, toward an open orientation that allows access to accessories retained by the first accessory retainer and Schneider further discloses in a similar manner that it is preferable to cover/enclose the accessories for visual reasons and to protect against soiling (paragraph [0002]), such that it further would have been obvious to provide the accessory holder of Holsten with a similar configuration as the openable compartment of Fig. 4 of Schneider, to enclose the accessories in an accessory storage enclosure formed between the openable portion and an outer wall of the suctioned matter container when in the closed position and while the lid is mounted to the outside wall rim and encloses the collection volume and allow access when in the open position when pivoted away from the outside wall of the cleaner of Holsten, as taught by Schneider, to allow for access when open and provide a more visually appealing outer appearance and protect against soiling of the accessories when closed.  Schneider also teaches that the accessory holder is removably connected to the housing via a detachable hinge or swivel connections, similar to Holsten, to allow the accessory holder to fold out foe easy access (Paragraph 23), but fails to disclose any specific structure for the hinge.  McKnight also discloses another vacuum cleaner having a closable tool storage compartment with an openable panel, also being connected to the cleaner body by a detachable hinge, and teaches the specific hinge structure that will allow for removal of the cover if/when excessive force is applied to the cover to prevent breakage of the hinge or cover, which also allows for manual removal in a tool-less manner.  Therefore, it further would have been obvious to provide the removable pivoting connection of Holsten in the form of a similar detachable hinge or swivel connection, as taught by Schneider and having the specific structure taught by McKnight, which would be a simple matter of configuring the slots (117 or 118 of Holsten to slightly engage the pins when inserted thereto, similar to McKnight) to allow the accessory holder to fold out for access, while still being supported by the housing for access to the accessories without full removal therefrom and also preventing damage to the cover or hinge if excessive force is accidentally applied to the cover. 
Regarding the more recently added limitations of claim 9, Holsten fails to specifically disclose any location for the input port of the vacuum cleaner or specifics of the lid.  Cortes Ruiz discloses a common configuration for a similar “Shop-Vac” style vacuum cleaner, having the inlet on the suctioned matter container and a lid adapted to be mounted to the outside wall rim to enclose the collection volume to facilitate suctioning of matter by the motor into the vacuum cleaner through the input port of the vacuum cleaner; a filter carrier adapted to hold at least one filter to the lid and positioned so that, during operation of the vacuum cleaner, matter collected by the vacuum cleaner is filtered from at least one fluid stream in the vacuum cleaner.  Therefore, it further would have been obvious to provide the additional undisclosed specific structure to the cleaner of Holsten that is taught by Cortes Ruiz, including the inlet on the container wall and the lid having filter carrier and filter, as a known structure of the common type of vacuum cleaner. 
Regarding claim 11, Holsten further discloses that the accessory holder is removably connected to the collection receptacle by a slot (58a)-and-peg (118) coupling.
Regarding claim 12, Holsten further discloses a retention mechanism for keeping the accessory holder in the closed orientation, the retention mechanism (54a/b) being manually releasable to allow pivoting of the accessory holder away from the outside wall. 
Regarding claims 13 and 15, Holsten also fails to disclose that the accessory holder may include at least first and second accessory retainers, removably connected thereto, with the accessory retainers having different configurations and adapted to retain different accessories.  Schneider discloses a similar accessory holder for storage of vacuum cleaner accessories, and teaches that a plurality of different inserts (Figs. 2, 3, 5 and 6) may be provided to an accessory holder (either inner compartment 6 or hinged door 20 in Fig. 4) to allow a user to accommodate different sets of accessories depending on use or application of the vacuum.  Further, as opposed to the open compartment configuration of Holsten, Schneider also teaches that each insert incudes recesses adapted to the outer contour of each respective accessory, to lock the accessories in place (paragraph [0019], lines 200-201), which is well known in the art to prevent accidental dropping or loss of accessories, as well as making the accessories easier to identify and locate within the storage compartment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar plurality (at least two) of inserts to the accessory holder of Holsten, each configured to lock respective accessories in place within the storage compartment and to allow alternative configurations to hold different accessories (including accessories in one insert that has different configuration and/or function, such as crevice tool 18 from Fig. 3 compared to any of the brushes of Fig. 6) as needed, as taught by Schneider, to provide greater organization of the accessories, as well as allow for interchangeable holders to customize the cleaner as desired.  Regarding claim 13, it further would have been obvious that the first accessory retainer is configured to retain an assortment of accessories adapted to draw liquid into the vacuum cleaner (any of the accessories taught by Schneider would be inherently capable of collecting liquid) and the second accessory retainer is configured to retain another assortment of accessories adapted to draw dry matter into the vacuum cleaner (similarly, any of the accessories taught by Schneider would be inherently capable of collecting dry matter, such that any insert is considered to be configured to retain accessories for liquid and any other insert is considered to be configured to retain accessories for dry matter).
Regarding claim 23, Holsten further discloses first and second slots (117) coupled with the collection receptacle, wherein the accessory holder comprises first and second pegs (59a); the accessory holder is configured to be detachably mountable to the collection receptacle via sliding of the first peg into the first slot and sliding of the second peg into the second slot.
Regarding claim 24, Holsten further discloses first and second wheel housings (portion connecting the axle 118 to the body, as seen in Fig. 4C) coupled with the collection receptacle, wherein the first wheel housing comprises the first slot and the second wheel housing comprises the second slot.
Regarding claims 25 and 26, Holsten further discloses that the accessory holder is configured so as to be mountable to the collection receptacle only when the accessory holder is oriented at a mounting orientation relative to the collection receptacle (peg and slot configuration disclosed by Holsten would clearly require a specific orientation to allow the pegs to engage the respective slots for mounting thereto).
Regarding claims 27 and 28, Schneider further discloses that the removable accessory retainers preferably held in place by pegs and/or notches that can be snapped or clipped into a receptacle the accessory holder to prevent the inserts from falling out (paragraphs 7-8).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the inserts/accessory retainers applied to Holsten with similar pegs or notches, as taught by Schneider, with the comprises accessory holder having corresponding slots/holes to receive the pegs, or pegs (considered to be equivalent to snap tabs when snapped or clipped into place as taught by Schneider) to engage the notches for engagement therewith to maintain the accessory retainers within the accessory holder.
Regarding claim 29, Holsten further discloses first and second rear wheels, each having a respective rear wheel housing (plate having slot 117 therein with axle 118 passing therethrough) in the form of an inside wall with a slot (117) that extends along and covers an inside surface of the respective wheel (the innermost radial surface portion of the wheel having the axle passing therethrough is covered) with the pegs (previously discussed) on the accessory holder assembly extending from opposite sides and configured to be detachably mounted via the sliding the pegs into the respective slots.  

Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.  The applicant primarily argues that the proposed modifications to the Holsten reference, as suggested by the examiner, would change the principal of operation, also suggesting that the combination is improper hindsight.  The applicant suggests that the disclosure of Holsten that the accessory holder is removable to prevent accessories from spilling out when the operator dumps the vacuum would teach away from the addition of the removable hinge taught by McKnight as well as forming the holder to enclose the accessories.  However, the examiner maintains that the secondary prior art references provide motivation for the suggested changes to Holsten, with McKnight teaching the advantage of the removable hinge structure as allowing for manual (tool-free) removal as needed, as well as preventing damage to the hinge components if/when pivoted beyond functional range, while Schneider specifically teaches that it is desirable to enclose the accessories for visual reasons and to prevent soiling of the accessories when not in use, and also being removable to allow for interchangeable accessory holder that secure different types of accessories therein.  Therefore, the prior art does provide appropriate prima facie cases of obviousness for the proposed modifications.  Further, the teaching of Holsten that removal of the holder can prevent spilling does not teach away from modification that would also prevent spilling, such as enclosing the accessories or providing securing means to hold the accessories in the holder, both taught by Schneider.  There is no teaching away when a secondary reference provides alternative solutions for a known problem addressed by the primary reference.  Finally, the modification suggested by the examiner to the hinge structure would not change the function of removing the holder by lifting from the vacuum after pressing the latch (to release the upper portion from the cleaner), but would actually provide a slightly more secure connection that would also self-release to prevent damage if the holder were over rotated before removal and could either be easily designed to allow for the horizontal movement suggested by Holsten or the upper latch could be modified to allow for rotation into the latched position without the vertical motion, similar to the upper latch (40/42) of McKnight.  The examiner suggests simply replacing the peg and slot (59a and 117 of Fig. 4C) of Holsten with the peg and slot (62 and 72) configuration of McKnight, which will still allow for tool-free removal as needed.  The modification suggested by the examiner do not destroy the functions disclosed by Holsten in any way, but merely alter the structure provided to perform the removal functions, while also providing additional structure to secure the accessories in place, which will further remedy the problem disclosed by Holsten of preventing spilling of the accessories.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Westergreen et al. (3,778,863) discloses a vacuum cleaner and openable accessory holder that is considered to have similar structure as the applicant’s claimed invention.  Further, it is also suggested that the applicant consider that Schneider may also be modified to include the removable pivoting connection taught by Holsten, with no specific structure disclosed by Schneider, to make obvious the claimed invention of at least claims 9, 11-13, 15, 23 and 26-28.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 October 2022